Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0046525, filed on 4/17/2020.
Drawings
	The drawings were received on 8/20/2020.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following informalities: Conditional Expression 8 in paragraph 0063, written as 0.2 < Tmax < Tmin < 5.0, suggests the greatest thickness in a center of an optical axis of a lens is less than the lowest thickness of a lens in the center of the optical axis. For purposes of examination, the examiner interprets the conditional expression to read as 0.2 < Tmin < Tmax < 5.0. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Si Congfang (CN 111077647A, machine translation). 
Regarding claim 1, Si teaches an imaging lens system comprising: a first lens having positive refractive power, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens disposed in order from an object side (Par. 0040 of the Chinese language version, “Fig. 1 shows an image pickup optical lens 10 according to a first embodiment of the present invention, and the image pickup optical lens 10 includes seven lenses”), and wherein TTL/ImgH < 1.5, where TTL is a distance from the object-side surface of the first lens to an imaging plane and ImgH is a height of the imaging plane. Data from Table 1, listing parameters for the first example of Si, allows for the calculation of the TTL for Figure 1, which is 6.919 mm. The value for the image height ImgH is given in Par. 0144 as 5.146 mm, resulting in a ratio of TTL/ImgH = 1.345, satisfying the condition TTL/ImgH < 1.5.
Regarding claim 2, Si teaches the imaging lens system of claim 1, wherein the second lens has negative refractive power (Par. 0047 “…the negative power of the second lens L2…”).
Regarding claim 3, Si teaches the imaging lens system of claim 1, wherein the third lens has positive refractive power (Par. 0040 “…a third lens element L3 with positive refractive power…”).
Regarding claim 5 Si teaches the imaging lens system of claim 1, wherein an object-side surface of the fifth lens is concave (Figure 1, element L5 is concave on object side).
Regarding claim 6 Si teaches the imaging lens system of claim 1, wherein the sixth lens has positive refractive power (Par. 0040, “…a sixth lens element L6 with positive refractive power…”).
Regarding claim 7. Si teaches the imaging lens system of claim 6, wherein the seventh lens has negative refractive power (Par. 0040, “…a seventh lens element L7 with negative refractive power”).
Regarding claim 8, Si teaches the imaging lens system of claim 1, wherein
 -2.0 < (ImgH/(f×tan-1(FOV/2) )-1)×100 < 2.0 
where f is a focal length of the imaging lens system and FOV is a field of view of the imaging lens system. Data from Table 21 (Par. 0207, “Table 21 below shows the numerical values corresponding to the respective conditional expressions in the present embodiment in accordance with the conditional expressions” where Table 21 is Par. 0210 of the original Chinese version) satisfies these conditions, given an image height of 5.146 mm, a FOV of 100.65° (these parameters are given in Par. 0144), and a calculated focal length for the first embodiment of 4.186 mm, the result is a value of 1.02, satisfying the condition of being between -2.0 and +2.0. 
Regarding claim 9, Si teaches the imaging lens system of claim 1, wherein D12/D23<0.14, where D12 is a distance from an image-side surface of the first lens to an object-side surface of the second lens and D23 is a distance from an image-side surface of the second lens to an object-side surface of the third lens. In Table 1 of Si, d2 is the distance from the image side of L1 to the object side of L2 (equivalent to D12 and d2 = 0.050), and d4 is the distance from the image side of L2 to the object side of L3 (equivalent to D23 and d4 = 0.414). The ratio d2/d4 = 0.1208, satisfying the condition D12/D23 < 0.14 of the instant application.
Regarding claim 10, Si teaches the imaging lens system of claim 1, wherein 1.2<D23/D34, where D23 is a distance from an image-side surface of the second lens to an object-side surface of the third lens and D34 is a distance from an image-side surface of the third lens to an object-side surface of the fourth lens. In Table 1 of Si, d6 is the distance from the image-side of L3 to the object-side of L4, and d6 = 0.151. The ratio d4/d6 = 2.74 satisfies the condition that D23/D34 be greater than 1.2.
Regarding claim 11, Si teaches the imaging lens system of claim 1, wherein -0.2 < f3/f2 < -0.04, where f2 is a focal length of the second lens and f3 is a focal length of the third lens. Data from Table 21 (Par. 0210) lists the focal lengths for lenses of Si’s embodiments. The focal length of L2 is f2 = -85.158 and for L3 is f3 = 4.376, the ratio of f3 to f2 is -0.051, satisfying the condition -0.2 < f3/f2 < -0.04.
Regarding claim 12, Si teaches an imaging lens system comprising: a plurality of lenses disposed on an object-side of an imaging plane, wherein -2.0<(ImgH/(f×tan-1(FOV/2))-1)×100<2.0 and TTL/ImgH < 1.5, where ImgH is a height of the imaging plane, f is a focal length of the imaging lens system, FOV is a field of view of the imaging lens system, and TTL is a distance from an object- side surface of a lens, from among the plurality of lenses, disposed closest to the object side, to the imaging plane. Paragraph 0144 gives the value of the image height ImgH as 5.146 mm. Si teaches a field of view of greater than 100° (Par. 0144 “…a diagonal field angle of 100.65°”). Table 21 of Si gives the focal length f of the first example as 4.188 mm (Par. 0210). The value of (ImgH/(f×tan-1(FOV/2))-1)×100 is 1.02, satisfying the condition of being between -2.0 and +2.0. Data from Table 1 of Si allows for the calculation of the TTL, which for Si’s first embodiment is TTL = 6.9190.  The ratio TTL/ImgH = 1.345, satisfying the condition of being less than 1.5. 
Regarding claim 13, Si teaches the imaging lens system of claim 12, wherein the field of view of the imaging lens system is 100 degrees or more (Par. 0144, “…a diagonal field of view of 100.65°”).
Regarding claim 14, Si teaches the imaging lens system of claim 12, wherein among the plurality of lenses, the lens closest to the object side has positive refractive power (Par. 0040, “…the lens system comprises a first lens element L1 with positive refractive power”). 
Regarding claim 15, Si teaches the imaging lens system of claim 12, wherein 1.6 < TTL/f < 1.8. The value for TTL of Si’s first example is TTL = 6.9190, and the focal length of the first embodiment is given in Table 21 as 4.188. The value of TTL/f = 1.653, satisfying the condition of being between 1.6 and 1.8.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Si Congfang (CN 111077647A, machine translation).
Regarding claim 4, the difference between Si and the claimed invention is that Si does not teach the imaging lens system of claim 1, wherein an object-side surface of the fourth lens is convex. Before the effective filing date of the claimed invention, there had been a recognized problem or need in the art to develop a small imaging system with a field of view of 100 degrees or greater with low distortion. There were a finite number of identified and predictable potential solutions to the recognized need or problem as evidenced by the fact that lens surfaces can be convex, planar, or concave. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try each of the known shapes for lens surfaces for the fourth lens and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Regarding claim 16, Si does not explicitly teach the imaging lens system of claim 12, wherein 0.2 < Tmax/ImgH < 0.3 where Tmax is a thickness of a center of a lens having the highest thickness in a center of an optical axis, among the plurality of lenses. Data from Table 1 of Si demonstrates that the embodiments have a range of 0.13 < Tmax/ImgH < 0.18. It would have been obvious to one having ordinary skill in the art at the time the invention was made to scale the linear dimensions of the lens thickness by a multiplicative factor, since the claimed range and prior art range are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985))  and further being motivated to fit the lens system into the available volume of a camera, tablet, or other small wireless terminal device. 
Regarding claim 17, Si teaches the imaging lens system of claim 12, wherein the plurality of lenses includes a first lens having positive refractive power, a second lens, a third lens having positive refractive power, a fourth lens having negative refractive power, a fifth lens having negative refractive power, a sixth lens having positive refractive power, and a seventh lens having negative refractive power disposed in order from the object side (Par. 0040 “Specifically, the imaging optical lens 10, in order from an object side to an image side, includes: the lens system comprises a first lens element L1 with positive refractive power, a second lens element L2, a stop S1, a third lens element L3 with positive refractive power, a fourth lens element L4 with negative refractive power, a fifth lens element L5 with negative refractive power, a sixth lens element L6 with positive refractive power and a seventh lens element L7 with negative refractive power”). 
Si Embodiment 4 does not teach a second lens having negative refractive power. Si Embodiment 1 does teach a negative focal length for the second lens. As described in Table 21 (Par. 0210), the focal length f2 for the second lens element L2 in Embodiment 1 is -85.158. It is known in the art of lens design that the refractive power of a lens is the inverse of the focal length. Therefore, Embodiment 1 of Si possesses a second lens of negative refractive power. A person having ordinary skill in the art of lens design, before the effective filing date of the claimed invention, would have been motivated to combine embodiments 1 and 4 to reduce aberrations in the final image produced by the lens imaging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin W. Hustoft whose telephone numbers is (571) 272-4519. The examiner can normally be reached Monday – Friday 8:30 – 5:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham, can be reached on 571-272-3689. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN W. HUSTOFT/Examiner, Art Unit 4185                                                                                                                                                                                                        



/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872